Citation Nr: 0325777	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  96-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for a left 
wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  

Procedural history

The veteran served on active duty from August 1968 to August 
1971. 

In January 1996, the RO received the veteran's claim of 
entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a left wrist disorder.  In a May 1996 
rating decision, the RO denied the claim.  The veteran 
disagreed with the May 1996 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 1996.  

In April 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in January 2003 which continued the previous 
denial.  

Issues not currently on appeal

The Board observes that, in addition to remanding the issues 
listed above, its April 2000 decision included decisions on 
the merits as to the issues of entitlement to increased 
disability ratings for a service connected right wrist 
disorder and for a left ankle disorder.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2002).  Accordingly, 
those issues will be addressed no further herein.



FINDING OF FACT

The medical evidence of record does not show that VA 
treatment resulted in an increase in disability of the 
veteran's left wrist.  


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for a left wrist disorder due to VA medical treatment have 
not been met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to benefits pursuant to 38 
U.S.C. § 1151 for a left wrist disorder, which he claims is 
due to VA medical treatment. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's April 2000 
remand, by the wording of the remand itself, by the May 1996 
rating decision, by the July 1996 statement of the case 
(SOC), and by the February 1997, April 1999, August 1999 and 
January 2003 SSOCs of the pertinent law and regulations and 
of the need to submit additional evidence on his claim.  

The RO notified the veteran in February 1996 that he was 
responsible to provide records of private medical treatment 
provided by Mullikin Medical Center.  The RO also offered its 
assistance in obtaining those records, if the veteran 
returned the appropriate release forms.  Even more 
significantly, a letter was sent to the veteran in January 
2003, with a copy to his representative.  Crucially, the 
veteran was informed by means of that letter, and by means of 
an attachment to the January 2003 SSOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
the veteran was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board notes that, even though the January 2003 documents 
requested a response within 30 days, the veteran was also 
expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b). 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
Following receipt of the veteran's claim, the RO requested 
and obtained the veteran's VA medical records.  The veteran 
identified records from the Mullikin Medical Center and the 
RO requested and obtained those records.  In particular, in 
response to the Board's April 2000 remand, the veteran 
underwent a VA examination in June 2001.  The veteran was 
also afforded other, earlier VA examinations in October 1996, 
September 1997 and April 1998, the results of which are 
reported below.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran's representative asserted in the August 2003 
brief that the June 2001 VA examination was inadequate, in 
that it did not address the questions presented by the Board 
and did not contain sufficient detail.  However, the Board is 
satisfied that the examiner adequately addressed the 
pertinent issue, i.e. whether additional disability occurred 
as a result of VA treatment.  The examiner was only asked to 
address additional questions if the answer to the question 
pertaining to additional disability was positive.  As will be 
discussed in more detail below, the examiner found no such 
disability.  

The Board can find nothing to indicate that the examination 
was cursory or that the examiner did not give adequate 
attention to the veteran's complaints, symptoms or medical 
history.  That the examiner's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Moreover, as persons without medical training, 
the veteran and his representative are not competent to 
comment on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board rejects the contention and the implied request that 
another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  He requested a 
local hearing at the RO in a statement accompanying his 
August 1996 VA Form 9; he did not request a Board hearing.  
The veteran was afforded personal hearings before the RO in 
September 1996 and in August 1999, the transcripts of which 
are of record.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent Law and Regulations 

1151 claims

38 U.S.C. § 1151 was amended effective for claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  The purpose of the last amendment is, 
in effect, to set aside the decision of the United States 
Supreme Court in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552, 130 L. Ed. 2d 462 (1994) (1994), in which the Supreme 
Court held that VA's interpretation of 38 U.S.C. 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
January 1996.  Under the jurisprudence of the Court, when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran in that negligence on 
the part of VA need not be established in order for him to 
prevail.  Under the former version of section 1151, the 
veteran would need only to show that he has additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991) ; 38 C.F.R. §§ 3.358(a), 3.800 (1996).


The Court has held that the elements of a claim under 38 
U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows: 
(1)  there must be medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

Factual background

A November 1978 medical certificate shows that the veteran 
was involved in an automobile accident.  An x-ray taken at 
that time showed an apparent fracture of the left distal 
radius.  The ulnar styloid was poorly visualized and was 
possibly fractured.

The evidence of record shows that the veteran was first seen 
in a VA emergency room on May 25, 1995 due to a complaint of 
left wrist pain. The initial diagnostic impression was 
tendonitis.  The veteran's vital signs were recorded, an Ace 
wrap was applied and a full medical evaluation was scheduled 
for May 30.  

On May 30, 1995, the veteran was examined for complaints of 
left wrist pain.  Decreased range of motion was noted, as 
well as tenderness.  The examiner found no bony 
protuberances.  The veteran was advised to continue with 
wrist support and was given balm analgesics to apply.  He was 
advised to return in two weeks for a follow-up.

On June 12, 1995 the veteran returned as directed for an 
evaluation of his left wrist.  An x-ray was taken at that 
time, which showed an old fracture of the styloid.  The 
examiner noted a 15-year-old injury.  The x-ray taken by VA 
in June 1995 also showed either an old fracture of the 
styloid process of the ulna or incomplete ossification of the 
ulna.  No new fractures were demonstrated.  

A July 3, 1995 VA triage note shows that the veteran again 
presented to the emergency room with his left wrist in a 
sling.  He stated that 10 years prior, he broke his wrist and 
was casted.  He had reported an increase in pain two months 
prior to the visit.  A July 3, 1995 VA medical report shows a 
notation of chronic wrist pain for two months, no acute 
injury was shown by x-ray.  The veteran was asked to report 
for a follow up at the hand clinic in 10 days.  The veteran 
was given analgesics and an Ace wrap was applied.  A July 7, 
1995 VA x-ray comparison with the June 12 x-ray showed an old 
ulnar styloid fracture or ununited styloid ossification 
center.  No acute periarticular soft tissue abnormalities 
were shown.  The examiner noted no acute fracture or 
dislocation.

Later in July 1995, the veteran was seen at a private clinic.  
The veteran complained of pain and an inability to move his 
wrist.  He denied a sprain or injury to the wrist.  He 
reported no improvement in the two months since the onset of 
symptoms with using Ace wraps and analgesics.  The examiner 
noted restricted range of motion on the ulnar side with 
flexion crepitus and tenderness, but with no synovial 
thickening, no deformity and no motor or sensory deficit.  
The examiner ordered x-rays which showed an unfused ulnar 
styloid, possibly due to an old trauma or development of the 
ulnar styloid process, with no acute fractures and no 
destructive changes.  

The veteran underwent a surgical arthroplasty of the left 
wrist in September 1995, described as excision of symptomatic 
ulna styloid nonunion.  The arthroscope was reported to have 
shown diffuse wrist mild to moderate degenerative changes.  
In connection with a one week follow-up, the veteran was 
described as doing well with intermittent numbness due to 
postoperative swelling.  The veteran reported pain at two 
weeks, thought to be either post-operative pain or a residual 
of symptoms from before the operation.    

In November 1995, the veteran reported a significant decrease 
in symptoms associated with the styloid following surgery.  
He still complained of tenderness to palpation and decreased 
sensation.  The examiner diagnosed neurapraxia or neuromas, 
but expected nerve recovery.  In December 1995, the veteran's 
symptoms were said to be improving, with normal strength, but 
with some pain and numbness.  

In January 1996, the veteran filed his claim of entitlement 
to benefits under 38 U.S.C. § 1151.  He claimed that he was 
"mistreated, misdiagnosed and would like to be compensated 
for pain and suffering and bills paid for continuing 
treatment at other facilities."  

In February 1996, an examiner diagnosed a probable neuroma.  
In March 1996, the veteran continued to complain of numbness, 
weakness and pain.  The examiner's impression was that he had 
a neuroma.  He was given a steroid injection.  Surgery to 
remove the neuroma was suggested, but the veteran was unsure 
he wanted to have it done.  An April 1996 orthopedic note 
found a superficial ulnar nerve neuroma that was slowly 
improving.  A nerve conduction study of the ulnar nerve was 
conducted in August 1996.  The results were normal.  There 
was no result from a study of the ulnar cutaneous nerve.  On 
examination, the veteran was found to have full range of 
motion and full muscle strength with sensation intact.  

The most recent June 2001 VA examination shows no evidence of 
a current left wrist injury.  An x-ray was negative.  While 
the veteran complained of pain, the examiner found that the 
wrist was negative for any functional deficit.  He noted a 
slight weakness in the left wrist, but also noted that there 
were no objective findings of fatigability, limitation of 
motion, pain on motion or incoordination.  The examiner 
concluded that there was no disability of the left wrist.  

Analysis

The veteran contends that he sought treatment from VA in May 
and June of 1995 for onset of pain in his left wrist, 
suffered while working on his car.  He asserts that he was 
initially refused treatment by VA, and that on a subsequent 
visit, he was told there was nothing wrong with him.  He then 
went to a private physician who x-rayed the wrist, discovered 
a malunion of the styloid and recommended surgery, which was 
ultimately performed by VA.  The veteran now seeks benefits 
on the basis of additional injury suffered by reason of the 
failure of the VA Medical Center in Long Beach California, to 
identify and treat the left wrist injury in May 1995.  

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case there 
must be demonstrated additional disability  which is the 
result of VA treatment.  The Board has carefully reviewed the 
evidence of record in order to determine if any additional 
disability exists beyond that which existed prior to the 
veteran's seeking VA treatment, and if such additional 
disability was the result of VA treatment.  For reasons 
explained below, the Board has determined that neither 
condition is met.  

In order for benefits under 38 U.S.C. § 1151 to be granted,  
there must be (1) medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

Recent legislation and judicial decisions have not changed 
the fundamental requirement that in order for compensation to 
be awarded under 38 U.S.C.A. § 1151, there must be 
"additional disability" found.  In this case, the medical 
evidence of record does not indicate that the veteran has 
experienced additional disability of the left wrist due to VA 
treatment.  Indeed, as discussed in the factual background 
section above there is no evidence of any current left wrist 
disability.  

The evidence of record clearly indicates that when the 
veteran reported to VA in May 1995, although he was 
experiencing recent onset of pain in his left wrist, the only 
injury or disability that could be objectively identified was 
a 15 year old fracture or disunion of the styloid process.  
The old injury was repaired surgically.  A superficial 
neuroma was diagnosed after surgery, which slowly improved on 
its own; and there is currently no objective evidence of a 
disability of the left wrist.  
Based on this record, the Board can identify no additional 
disability that can be said to have resulted from VA 
treatment.

In the September 1996 hearing, the veteran's representative 
stated that the veteran's additional disability consisted of 
total numbness on the side of the veteran's hand, a lot of 
pain and a bone deformity.  However, as stated above, the 
most recent examination shows that the veteran's wrist is 
negative for any functional deficit.  With respect to a bone 
deformity, a September 1995 x-ray showed findings compatible 
with an ulnar styloid excision, with no other definitive 
abnormalities demonstrated.  An October 1996 x-ray showed 
amputation of the styloid process of the left ulna, which 
could represent old trauma or post-surgical repair.  A 
September 1997 x-ray shows an old resection of the ulnar 
styloid process seen on the left wrist, with no significant 
arthritis or new trauma.  No change was seen since October 
1996.

While the veteran and his representative assert that the VA's 
treatment of the veteran's left wrist caused additional 
disability, as laypersons without medical training or 
expertise, they are not competent to render a probative 
opinion on a medical matter, such as whether he, in fact, 
suffers from a currently disability.  See Espiritu, 2 Vet. 
App. at 494-5 [holding that lay persons are not competent to 
offer medical opinions].  

The Board the veteran has reported left wrist pain. Benefits 
under § 1151 cannot be granted for such complaints of pain, 
absent a finding of an underlying disorder. 
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  As discussed above, no pathology of the left wrist 
has been recently identified on medical examination. Although 
the veteran is competent to report pain he experiences, as 
noted above, he is not competent, as a layperson, to render 
an opinion as to medical diagnosis or causation.  See 
Espiritu, supra.

In the absence of the claimed disability the claim fails.  
See, e.g., Degmetich v. Brown, 104 F.3d 1328 (1997), and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) [emphasizing 
that a present disability is required for VA compensation 
purposes].

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore discuss the remaining Jones 
elements.

With respect to the second Jones element, incurrence or 
aggravation of a disease or injury due to VA treatment, the 
Board initially observes that "VA treatment" may for the 
purpose of the Board's analysis include lack of VA treatment 
such as failure to diagnose or failure to treat.  

In this case, the evidence demonstrates that the veteran 
sought treatment at a VA facility in May 1995 for left wrist 
pain due to an old fracture.  He was treated conservatively 
initially but the pain did not abate and he underwent 
arthroscopic surgery in September 1995, evidently with good 
results.

Under these circumstances, it is clear that there was no 
incurrence of disease or injury due to VA treatment.  The 
veteran sought VA treatment for a pre-existing left wrist 
fracture.  Moreover, there is no objective evidence of 
aggravation of that injury due to VA medical treatment.  On 
the contrary, the evidence shows that the veteran's problems 
was ameliorated by the September 1995 surgery.  

For the reasons stated immediately above, the Board concludes 
that the second Jones, element, additional disability due to 
VA treatment, has not been met.

Logically, it would seem that in the absence of the first two 
elements, element (3), medical nexus, cannot exist.  However, 
in April 1998, a VA examiner provided an opinion purporting 
to show such a nexus.  The VA physician stated that, if the 
veteran had a radioulnar subluxation, he should have had a de 
Rocque procedure at two months after the injury; that is, 
excision of the distal ulna and not just the ulnar styloid 
process.  The examiner also stated that, if the veteran had 
been seen initially following the injury to his wrist and if 
a diagnosis of radioulnar subluxation or dislocation had been 
made at that time, use of a long arm cast or open reduction 
and repair at that time would have improved the result.  The 
examiner concluded that if the diagnosis of radioulnar 
subluxation is correct, a delay in treatment compromised the 
result.  However, he stated that he would have to see the x-
rays done at Mullican Medical Center and the orthopedic 
surgeon's notes to determine whether a delay in care and 
treatment had contributed to a poor long-term result.

Also to be considered are statements made by the veteran.  He 
has alleged that he was "mistreated" and "misdiagnosed" by 
VA.  

While the April 1998 examiner stated that he reviewed the 
veteran's claims file, it appears from his discussion that 
either he did not see crucial records reflecting the 1995 
treatment.  In any event, his opinion does not account for 
those records.  
First, the Board notes that the examiner's statement that he 
would have to see the x-rays done at Mullican Medical Center 
to determine whether a delay in care and treatment had 
contributed to a poor long term result naturally implies that 
he did not see those records.  In fact, those records were in 
the claims file at the time of his review.  Second, the Board 
notes that the examiner's statement that, if the veteran had 
been seen initially following the injury to his wrist and 
subluxation was diagnosed at that time, treatment would have 
rendered a better result.  This statement implies that the 
injury to his wrist occurred at the time he sought treatment 
in 1995 and that time was therefore of the essence in 
repairing a fresh injury.  In fact, the evidence of record 
clearly shows that the injury occurred in 1978.  The veteran 
reported no recent injury when he sought treatment in 1995, 
and all of the x-ray evidence from that time shows what is 
described as an old fracture.  

The examiner's statement also implies an assumption on his 
part that the veteran's contention that he was refused 
treatment by VA is accurate.  In fact, as shown by the 
evidence from that period, the veteran was treated by VA.  X-
rays were taken, and the results of those x-rays were 
virtually identical to x-rays taken in 1978 at the time of 
the injury and also were virtually identical to x-rays taken 
several months later by a private physician.  Thus, the 
objective evidence in the file demonstrates an injury which 
was essentially static.   

Accordingly, it is clear from a review of the evidence and 
from the wording of the examiner's opinion that he based that 
opinion, not on a review of the medical evidence, but on the 
veteran's contentions.  As the veteran's contentions do not 
comport with the recorded medical evidence, the Board accords 
the examiner's opinion little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].

It appears that the April 1998 examiner was relying in large 
measure on the veteran's statements to the effect that he was 
"mistreated" (to include being refused medical treatment) 
and "misdiagnosed" by VA.  The objective medical record 
does not show any such thing.  The veteran's left wrist 
disability was in fact promptly identified and treated by VA.  
To the extent that the veteran is contending that there was 
some delay in treatment, and he passed that contention along 
to the VA physician, the objective record does not reflect 
this.  The Board places greater weight of probative value on 
the objective evidence of record than it does on the 
veteran's own statements.  

With the exception of the April 1998 examination, there is no 
competent medical evidence that purports to attribute any 
disability of the left wrist to VA treatment. There is also 
no other evidence of misdiagnosis or delay in treatment of 
the veteran's disability, much less that such resulted in 
additional disability.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  The 
Board has considered the veteran's statements with respect to 
medical nexus; however, as stated above, he is not competent 
to render a probative opinion on a medical matter.  See 
Espiritu, 2 Vet. App. at 494-5.  Further, the Board places 
little weight on the veteran's statements, which appear to be 
self-serving and are contradicted by the objective evidence 
of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].    
The veteran appears to have either exaggerated or misstated 
facts pertinent to his 1995 treatment at VA.  For example, in 
treatment reports prior to filing his claim, the veteran 
reported and discussed the 1978 fracture of his left wrist, 
but after filing his claim, he has attributed the fracture to 
events in 1995.  Also, at times he has maintained that he was 
turned away by VA altogether, or that he was refused an x-
ray.  During his August 1999 hearing, the veteran stated 
that, when he reported to the VA hospital, they would not 
examine him, but told him to leave and not come back.  While 
the Board does not profess to know what was said to the 
veteran at the time he sought treatment, the medical records 
clearly show that the veteran was examined to determine the 
nature of his complaint, and that he was provided with an 
appointment for a more thorough examination five days later.  

The veteran stated that, only after the veteran obtained a 
private x-ray did VA acknowledge that there was evidence of a 
fracture.  However, the June 1995 VA x-ray shows a finding of 
an old fracture of the styloid; essentially the same finding 
as shown on the subsequent Mullikin Medical Associates 
report.  

Accordingly, the Board discounts the veteran's statements 
with respect to his treatment and the cause and onset of his 
symptoms.  The Board finds the objective medical evidence 
more probative than the veteran's statements.  That evidence 
does not show that VA treatment resulted in an increase in 
disability of the veteran's left wrist.  As discussed above, 
since the April 1998 VA medical opinion appears to have been 
largely informed by the veteran's own statements rather than 
the medical evidence of record, it also is entitled to little 
or no weight of probative value.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board additionally observes that the veteran has stated 
that he should be compensated for "pain and suffering" which 
he has allegedly experienced due to purported VA misdiagnosis 
and mistreatment.  Setting aside the matter of the lack of 
relationship between the veteran's claimed left wrist 
disorder and VA medical treatment or lack thereof, the Board 
observes that, like the Court, it "is unable to award such 
relief. It is not within the Court's power to award such 
traditional tort damages as reimbursement for expenses or 
compensation for 'pain and suffering'."  See Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for a left wrist disorder.  Accordingly, the veteran's 
claim is denied.

ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a left wrist disorder due to VA 
medical treatment is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



